Exhibit 10.1

 

DECEMBER 2006 AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT, dated this 14th day of December 2006, among  DENDRITE
INTERNATIONAL, INC., a New Jersey corporation (the “Borrower”), the Lenders
hereinafter referred to, and JPMORGAN CHASE BANK, N.A., as Administrative Agent
for the Lenders (the “Administrative Agent”). 

 

Preliminary Statement

 

A.              Reference is made to the Credit Agreement dated as of July 25,
2005 among the Borrower, the Lenders from time to time party thereto and the
Administrative Agent (which will be called herein the “Credit Agreement”).  All
capitalized terms used in this Amendment and not defined shall have the
respective meanings ascribed to them in the Credit Agreement.  

 

B.               The parties desire to amend certain terms of the Credit
Agreement on the terms and conditions hereinafter expressly provided. 

 

NOW, THEREFORE, for valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the parties hereto hereby agree as follows:

 

ARTICLE 1.           PARTICULAR AMENDMENTS. 

 

Section 1.1.              “EBIT” Definition.  The definition of the the term
“EBIT” contained in Section 1.01 of the Credit Agreement is hereby amended to
read as follows:

 

"EBIT" of any Person for any period means the sum of (a) Net Income of such
Person for such period; (b) all amounts treated as expenses for interest for
such period to the extent included in the determination of such Net Income; and
(c) all taxes accrued for such period on or measured by income to the extent
included in the determination of such Net Income; provided, however, that Net
Income shall be computed for the purposes of this definition without giving
effect to extraordinary non-cash losses or extraordinary gains for such period,
and without giving effect to non-cash losses or gains in respect of the
expensing of stock options; and provided further however that Net Income after
the Closing Date shall be computed for purposes of this definition without
giving effect to expenses identified on the financial statements described in
Section 5.01 as nonrecurring restructuring costs or nonrecurring asset
impairment charges of up to (in the aggregate) $28,000,000 for the fiscal year
ending December 31, 2006. 

Section 1.2.              “Maturity Date” Definition.   The definition of the
term “Maturity Date” contained in Section 1.01 of the Credit Agreement is hereby
amended by changing the phrase “June 30, 2008” to “June 30, 2007”.

 

ARTICLE 2.           MATTERS GENERALLY. 

 

Section 2.1.              Representations and Warranties.  The Borrower hereby
represents and warrants that: 

 

(a)           All the representations and warranties set forth in the Credit
Agreement are true and complete on and as of the date hereof, with the same
effect as though made on and as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and complete as of such earlier date);


--------------------------------------------------------------------------------




 

(b)           No Default and no Event of Default exists;

(c)           The Borrower has no offset, recoupment or defense with respect to
any of its obligations under the Credit Agreement or any other Loan Document,
and no claim or counterclaim against any Lender or the Administrative Agent
whatsoever (any such offset, recoupment, defense, claim or counterclaim as may
now exist being hereby irrevocably waived by the Borrower); and

(d)           This Amendment has been duly authorized by all necessary action on
the part of the Borrower, and has been duly executed and delivered by the
Borrower, and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.

 

Section 2.2.              Continuing Effect.  Except as otherwise expressly
provided in this Amendment, all the terms and conditions of the Credit Agreement
shall continue in full force and effect.  Also, each other Loan Document shall
continue in full force and effect. 

 

Section 2.3.              Entire Agreement.  This Amendment constitutes the
entire agreement and understanding of the parties hereto with respect to an
amendment of the Credit Agreement, and it supersedes and replaces all prior and
contemporaneous agreements, discussions and understandings (whether written or
oral) with respect to such amendment. 

 

Section 2.4.              Expenses.  The Borrower shall pay all reasonable
expenses incurred by the Administrative Agent in connection with the transaction
contemplated by this Amendment, including the reasonable fees and disbursements
of counsel for the Administrative Agent. 

 

Section 2.5.              Counterparts.  This Amendment may be executed in two
or more counterparts, each of which shall be deemed to be an original, and all
of which taken together shall constitute one and same agreement. 

 

Section 2.6.              Guarantor Consent.  Each of Dendrite International
Services Company and Dendrite Interactive Marketing LLC (the successor to
Synevant Inc.), each of which is party to a Subsidiary Guaranty, shall execute
this Amendment in the space provided below to confirm (a) the consent of such
Subsidiary Guarantor to the terms of this Amendment, and (b) that the Subsidiary
Guaranty of such Subsidiary Guarantor remains in full force and effect, and (c)
that such Subsidiary Guarantor has no offset, recoupment or defense with respect
to any of such Subsidiary Guarantor’s obligations under such Subsidiary
Guarantor’s Subsidiary Guaranty and no claim or counterclaim against any Lender
or the Administrative Agent whatsoever (any such offset, recoupment, defense,
claim or counterclaim as may now exist being hereby irrevocably waived by such
Subsidiary Guarantor). 

 

Section 2.7.              Effectiveness.  This Amendment shall not become
effective unless and until it shall have been executed and delivered by all the
parties hereto. 

2


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written. 

 

DENDRITE INTERNATIONAL, INC.

 

 

 

By:

/s/ Jeffrey J. Bairstow

 

 

Name (Print): Jeff Bairstow

 

 

Title: Executive VP/CFO

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Philip A. Mousin

 

 

Philip A. Mousin

 

 

Vice President

 

SUBSIDIARY GUARANTORS:

(As to Section 2.6 above)

 

DENDRITE INTERNATIONAL SERVICES COMPANY

By:

/s/ Garry Johnson

 

 

Name (Print): Garry Johnson

 

 

Title: Sr. V.P. and Global Chief Technology Officer

 

 

 

 

DENDRITE INTERACTIVE MARKETING LLC

 

 

 

 

 

 

 

By:

/s/ David M. McCoy

 

 

Name (Print): David M. McCoy

 

 

Title: VP, Secretary

 

 

3


--------------------------------------------------------------------------------